Citation Nr: 1702268	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 17, 2012, for the award of service connection for bilateral hearing loss, to include whether there is clear and unmistakable error in the March 1997 rating decision that denied service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to January 17, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949 and from October 1950 to April 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for bilateral hearing loss and tinnitus, effective January 17, 2012.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in New York, New York.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge in a hearing held in Washington, D.C.  Several observers were present at the hearing, but did not present testimony.  A transcript of the hearing has been associated with the record.  

The same month, the Veteran filed a claim alleging CUE in the March 1997 rating decision that originally denied service connection for bilateral hearing loss.  In July 2016, the Board referred CUE claim for adjudication by the Agency of Original Jurisdiction (AOJ).  At such time, the Board also remanded the Veteran's claim an earlier effective date for the award of service connection for bilateral hearing loss as inextricably intertwined with the CUE claim.  Thereafter, the AOJ denied the Veteran's CUE claim in an August 2016 rating decision.  While he entered a notice of disagreement as to such denial in September 2016, the AOJ had already issued a supplemental statement of the case in August 2016 addressing the Veteran's claim for an earlier effective date for the award of service connection for bilateral hearing loss, which included consideration of whether there was CUE in the March 1997 rating decision that originally denied service connection for such disorder.  Thereafter, the Veteran entered a substantive appeal in September 2016.  Consequently, the Board finds that the CUE component of the Veteran's earlier effective date claim is properly within its jurisdiction and will be addressed herein.

The April 2016 Board decision also remanded the issue of entitlement to an earlier effective date for the award of service connection for tinnitus for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Such was issued in August 2016 and the Veteran perfected his appeal in September 2016.  Therefore, it is properly before the Board at this time.
 
As will be discussed further below, the Board finds that the AOJ has substantially complied with the Board's remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for a hearing problem on August 12, 1996.

2.  In a final decision issued in March 1997, the RO denied service connection for bilateral hearing loss.

3.  The correct facts as they were known at the time of the March 1997 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.

4.  The March 1997 rating decision that denied service connection for bilateral hearing loss was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.

5.  Following the final March 1997 rating decision, VA first received the Veteran's application to reopen the previously denied claim for service connection for bilateral hearing loss on January 17, 2012.

6.  In a March 2013 rating decision, service connection for bilateral hearing loss was granted, effective January 17, 2012, the date VA received the Veteran's reopened claim.

7.  VA received the Veteran's original claim for service connection for tinnitus on January 17, 2012.

8.  In a March 2013 rating decision, service connection for tinnitus was granted with an effective date of January 17, 2012, the date VA received the Veteran's original claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decisions that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2016)].

2.  The March 1997 rating decision that denied service connection for bilateral hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

3. The criteria for an effective date prior to January 17, 2012 for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2016).

4. The criteria for an effective date prior to January 17, 2012, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As an initial matter, the Board notes that the VCAA is not applicable to the Veteran's claim of CUE in the March 1997 rating decision as a matter of law. See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Regulations and legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).  Nevertheless, at the April 2016 hearing and in the August 2016 supplemental statement of the case, the Veteran was informed of the criteria for a motion for reversal or revision of a final RO decision on the basis of CUE. 

With regard to the Veteran's earlier effective date claims, a December 2012 letter, sent prior to the issuance of the rating decision on appeal, addressed his underlying claims for service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thereafter, in the March 2013 rating decision, service connection for bilateral hearing loss and tinnitus was granted, effective January 17, 2012.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective dates.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claims were granted and effective dates were assigned in the March 2013 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claims.  However, pertinent to his effective date claims, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection for bilateral hearing loss and the date of receipt of his original claim for service connection for tinnitus, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal, which, at that time, was only entitlement to an earlier effective date for service connection for bilateral hearing loss.  Also, information was solicited regarding the Veteran's contentions as to why he believed an earlier effective date was warranted.  Furthermore, the undersigned explained the laws and regulations governing the assignment of effective dates and noted that, if there was a prior final decision denying service connection, an allegation of CUE in that rating decision may also be advanced.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Immediately following the hearing, the Veteran filed a claim of CUE in the March 1997 rating decision that originally denied service connection for bilateral hearing loss.  As such, the Board remanded his pending earlier effective date as inextricably intertwined.  However, the hearing discussion did not raise a possibility that there was any outstanding evidence relevant to the Veteran's earlier effective date claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In this regard, the Board directed the AOJ to readjudicate the Veteran's claim for an effective date prior to January 17, 2012, for the award of service connection for bilateral hearing loss after adjudicating the referred CUE claim, and to issue the Veteran a statement of the case with respect to the Veteran's claim for an earlier effective date for the award of service connection for tinnitus.

As discussed in the Introduction, the AOJ issued an August 2016 rating decision that addressed the Veteran's claim of CUE in the March 1997 rating decision that originally denied service connection for bilateral hearing loss and, thereafter, readjudicated his earlier effective date claim in an August 2016 supplemental statement of the case that included consideration of the CUE component of such claim.  Further, a statement of the case addressing the claim of entitlement to an earlier effective date for the award of service connection for tinnitus was issued in August 2016 and the Veteran subsequently perfected an appeal of such matter in September 2016.  Therefore, the Board finds that the July 2016 remand directives have been substantially complied with, and no further remand is necessary.  See D'Aries, supra; Dyment, supra; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A.  Earlier Effective Date for the Award of Service Connection for Bilateral Hearing Loss, to include whether there is CUE in the March 1997 Rating Decision  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

In the instant case, VA received the Veteran's original claim for service connection for a hearing problem on August 12, 1996.  In a March 1997 rating decision, the AOJ considered the Veteran's service treatment records from September 1948 to September 1949 and from October 1950 to April 1952, the January 1997 VA examination, and VA outpatient treatment reports from August 1996 to October 1996.  In this regard, the AOJ noted that the Veteran's service treatment records revealed normal hearing at the time of each examination, and were negative for complaints or treatment referable to hearing loss or acoustic trauma.  It was further observed that, at the Veteran's January 1997 VA examination, he reported a long history of hearing loss that he felt began while he was a machine gunner in a tank battalion during service.  Further, such showed a history of hearing loss since the 1970's and the Veteran had been wearing hearing aids since such time.  Complaints of tinnitus were also observed.  Such examination revealed a diagnosis of bilateral hearing loss as defined by VA regulations.  The VA treatment records reflects the Veteran's report that he had a history of hearing loss since the military and had been a carpenter working with power tools for most of his life.  Such further showed that the Veteran had been wearing hearing aids for 25 to 30 years.  

Based on the foregoing, the AOJ determined that the evidence of record did not show hearing loss that was incurred in service or evidence of acoustic trauma in service.  Further, the AOJ found that the evidence indicated that the Veteran's hearing loss was shown many years post-service and was not manifested within one year of discharge.  In this regard, the AOJ noted that, while the Veteran stated that his hearing loss was a result of serving as a machine gunner in a tank battalion, the record also showed that he was carpenter working with power tools his entire life.  Therefore, the AOJ found that the rule regarding benefit of reasonable doubt does not apply because the preponderance of evidence is unfavorable.  Therefore, the AOJ denied service connection for bilateral hearing loss.

In March 1997, the Veteran was advised of the decision and his appellate rights.  In this regard, the notification letter accompanying the decision informed the Veteran that, if he believed the decision was wrong, he should write and tell the AOJ why.  He was further informed that  the enclosed VA Form 4107 explained his right to appeal.  Such letter includes a notation that such form was enclosed.  However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until January 17, 2012, when VA received his application to reopen such claim.  The Veteran claims that, although he received notice of the decision, he was not informed of how long he had to enter his disagreement with the rating decision.  Specifically, the Veteran claims that VA Form 4107 was not enclosed.

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 30.  Absent such clear evidence, timely delivery is assumed.  See id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Although the Veteran states that VA Form 4107 was not enclosed with the March 1997 rating decision, his testimony in this regard does not constitute clear evidence rebutting the presumption of regularity in this case.  Thus, the Board finds that the Veteran was properly notified of his appellate rights, including the period during which he may appeal the March 1997 rating decision.

Furthermore, no additional evidence was received within one year of notice of the decision.  In this regard, following the issuance of the March 1997 rating decision, no evidence was associated with the record until the Veteran filed his January 2012 application to reopen his previously denied claim for service connection for bilateral hearing loss.  The Board notes that, in March 2013, additional VA treatment records were associated with the file, which included a November 1996 record not previously considered.  However, while such was dated in 1996, it was not received until 2013.  Therefore, 38 C.F.R.§ 3.156(b) is inapplicable.

Furthermore, the Board finds that no relevant official service department records have been associated with the record since the issuance of the March 1997 rating decision.  In this regard, the service personnel records added to the claims file after the issuance of the March 1997 rating decision are duplicative of those that were associated with the file at the time of the issuance of the March 1997 rating decision.  In fact, as will be noted below, the Veteran's argument as to CUE in the March 1997 rating decision is that he was denied service connection for bilateral hearing loss in 1997 based on the same evidence he was granted service connection for bilateral hearing loss in 2013.  The only non-duplicative personnel record added to the claims file since the issuance of the March 1997 rating decision is a certificate conferring the rank of sergeant temporarily to the Veteran.  However, the Board finds that this record is not relevant to the previously decided issue as the record refers only to the Veteran's temporary rank, and does not refer to his military occupational specialty (MOS) or reflect any evidence of a hearing loss disability.  Therefore, reconsideration of the claim based on receipt of additional service department records is not warranted.

Consequently, the March 1997 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2016)].  Consequently, as the March 1997 rating decision is final, such will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question. Id.   Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44. 

Furthermore, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error. An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The following legal criteria were extant at the time of the March 1997 RO decision.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury or for aggravation of a preexisting injury or disease contracted in the line of duty during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1996).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In his April 2016 motion for reversal or revision of the decision on the basis of CUE, the Veteran contended that, when the RO granted service connection for his bilateral hearing loss in March 2013, the evidence considered at that time was the same as it was in 1997.  The Veteran claims that, had his military service records been reviewed in 1997 as they were in 2013, service connection would have been granted in the earlier decision.

As noted previously, of record and considered by the AOJ in the decision in March 1997 were service treatment records from September 1948 to September 1949 and from October 1950 to April 1952, the January 1997 VA examination, and outpatient treatment reports from August 1996 to October 1996.  Based on such evidence, the AOJ denied service connection for bilateral hearing loss because the evidence of record did not show hearing loss that was incurred in service or evidence of acoustic trauma in service.  Further, the AOJ found that the evidence indicated that the Veteran's hearing loss was shown many years post-service and was not manifested within one year of discharge.  In this regard, the AOJ noted that, while the Veteran stated that his hearing loss was a result of serving as a machine gunner in a tank battalion, the record also showed that he was carpenter working with power tools his entire life.  Therefore, the AOJ found that the rule regarding benefit of reasonable doubt does not apply because the preponderance of evidence is unfavorable.  Therefore, the AOJ denied service connection for bilateral hearing loss.

The Board finds no CUE in the March 1997 rating decision that denied service connection for bilateral hearing loss.  In this regard, the AOJ considered all evidence of record at the time of such decision, which included service treatment records, post-service VA treatment records, and a VA examination report.  In this regard, the AOJ acknowledged the Veteran's report of in-service noise exposure consistent with his service as a machine gunner with a tank battalion, but also his statement that he worked as carpenter his entire life, which also exposed him to noise from power tools.  Further, the AOJ recognized the Veteran's current diagnosis of bilateral hearing loss; however, there was no nexus relating such disorder to his military service.  In this regard, there was no competent opinion addressing the etiology of the Veteran's bilateral hearing loss; rather, the evidence at such time failed to reveal any complaints or diagnosis of hearing loss during service and reports of in- and post-service noise exposure.  The AOJ ultimately weighed the evidence and found that it was not in equipoise; rather, the preponderance of the evidence was against the Veteran's claim.

In fact, despite the Veteran's allegation to the contrary, the basis of the March 2013 grant of service connection for his bilateral hearing loss was based on a positive nexus opinion rendered in February 2013 by a VA examiner.  Specifically, the examiner noted that the Veteran's service as a rifleman and in a tank unit exposed him to machine gun fire and 105 howitzers and that the only hearing tests conducted during service were whispered voice tests, which cannot detect the presence of a high frequency loss or shift in hearing.  Ultimately, the examiner opined that the Veteran's hearing loss is at least as likely as not related to service.  Based on this finding, in March 2013, the AOJ implicitly found that new and material evidence had been received since the March 1997 denial and granted service connection.

Furthermore, even if the February 2013 VA examiner's opinion was based on entirely the same body of evidence as the March 1997 decision, the fact remains that it was not of record at the time of the earlier decision and, thus, could not be considered by the adjudicator.  In light of the fact that the Veteran's service treatment records were entirely negative for any complaints, treatment, or findings referable to hearing loss, that he reported post-service noise exposure in addition to in-service noise exposure, and the reported onset of his bilateral hearing loss many years after his separation from service, it was not 'undebatable' that such disorder was incurred during service.

Further, any breach of duty to assist, to the extent applicable prior to the enactment of the VCAA, cannot serve as a basis for reversal or revision on the basis of CUE.  Moreover, simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, supra. Furthermore, clear and unmistakable error is not the mere misinterpretation of facts.  Oppenheimer, supra.

Consequently, the Board finds that the correct facts as they were known at the time of the March 1997 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.  Therefore, the March 1997 rating decision that denied service connection for bilateral hearing loss was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  Therefore, the Veteran's allegations of error in the March 1997 rating decision are without merit, and his CUE motion is denied.

With respect to his claim for an earlier effective date for the award of service connection for bilateral hearing loss, VA regulations provide that, unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

However, under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. Prior to March 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for bilateral hearing loss in August 1996, which was denied in a final March 1997 rating decision.  Thereafter, VA first received the Veteran's application to reopen the previously denied claim for service connection for bilateral hearing loss on January 17, 2012.  The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection after the final March 1997 denial, but prior to the January 17, 2012 claim.  In this regard, the record is entirely void of any submissions entered during such time period.  In the March 2013 rating decision, service connection for bilateral hearing loss was granted, effective January 17, 2012, the date VA received the Veteran's reopened claim.

The Board recognizes that the Veteran has had hearing loss for many years.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999).

However, while Lalonde emphasis the general rule, importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date on which the claim to reopen was received by VA.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to January 17, 2012, for the grant of service connection for bilateral hearing loss.

 Accordingly, the preponderance of the evidence is against the claim for an effective date prior to January 17, 2012 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Earlier Effective Date for the Award of Service Connection for Tinnitus

With regard to his claim for an earlier effective date for service connection for tinnitus, the Board notes that he has made essentially the same arguments as those advanced in pursuit of his claim for an earlier effective date for service connection for bilateral hearing loss.  However, the procedural history of the former claim differs from the latter claim.  In this regard, the Veteran did not claim entitlement to service connection for tinnitus in his original August 1996 claim.  While he claimed service connection for a hearing problem, he did not mention tinnitus, or ringing, buzzing, etc., in the ears.  Moreover, in support of his claim, he referenced treatment at the local VA facility the same month and a review of such record shows only complaints and treatment for bilateral hearing loss.  There is no mention of tinnitus.  

Furthermore, while tinnitus was documented in an October 1996 VA treatment record and at the January 1997 VA examination, the Veteran did not enter a claim for service connection for such disorder.  Moreover, after he was advised of the March 1997 rating decision, he did not contact the RO to inquiry as to why a separate claim for service connection for tinnitus was not adjudicated.  Therefore, based on the Veteran's actions, the Board cannot construe his August 1996 claim as a claim for service connection for tinnitus.  Furthermore, to the extent that he reported tinnitus during VA treatment and at the January 1997 VA examination, such may not be construed as a claim for service connection.

In this regard, while 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

Therefore, the Board finds that VA received the Veteran's original claim for service connection for tinnitus on January 17, 2012.  Thereafter, a March 2013 rating decision, service connection for tinnitus was granted with an effective date of January 17, 2012, the date the RO received the Veteran's original claim.

Based on the laws and regulations previously cited, and after reviewing the totality of the evidence, the Board finds that an effective date prior to January 17, 2012, for the award of service connection for tinnitus is not warranted.  In this regard, the Board recognizes that the Veteran has had tinnitus for many years.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde, 12 Vet. App. at 382-383.   

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the receipt of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to January 17, 2012, for the grant of service connection for tinnitus.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to January 17, 2012 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

An effective date prior to January 17, 2012, for the award of service connection for bilateral hearing loss, to include whether there is CUE in the March 1997 rating decision that denied service connection for bilateral hearing loss, is denied.

An effective date prior to January 17, 2012, for the grant of service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


